        Case 2:18-cv-00737-DMG-RAO Document 132 Filed 11/26/18 Page 1 of 2 Page ID #:1483




                 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                    Charles K. Verhoeven (Bar No. 170151)
                 2  charlesverhoeven@quinnemanuel.com
                    David A. Perlson (Bar No. 209502)
                 3  davidperlson@quinnemanuel.com
                    James Judah (Bar No. 257112)
                 4  jamesjudah@quinnemanuel.com
                   50 California Street, 22nd Floor
                 5 San Francisco, California 94111-4788
                   Telephone: (415) 875-6600
                 6 Facsimile: (415) 875-6700
                 7 Duane R. Lyons (Bar No. 125091)
                   duanelyons@quinnemanuel.com
                8 865 S. Figueroa St., 10th Street
                  Los Angeles, California 90017
                9 Telephone: (213) 443-3000
                  Facsimile: (213) 443-3100
               10
                  Attorneys for Plaintiff
               11 FARADAY&FUTURE INC.
               12                       UNITED STATES DISTRICT COURT
               13        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
               14 FARADAY&FUTURE INC.,                CASE NO. 2:18-cv-00737-DMG
               15              Plaintiff,             DECLARATION OF BRIAN FRITZ
                                                      RE TIMING TO RETAIN
               16        vs.                          REPLACEMENT COUNSEL
               17 EVELOZCITY, INC.,
               18              Defendant.
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                        Case No. 2:18-cv-00737-DMG
08273-00001/10550472.1                                              DECLARATION OF BRIAN FRITZ
        Case 2:18-cv-00737-DMG-RAO Document 132 Filed 11/26/18 Page 2 of 2 Page ID #:1484




                 1        I, Brian Fritz, hereby declare as follows.
                 2        1.     I am a member of the bar of the State of California and Managing
                 3 Counsel, Litigation & Compliance at Faraday&Future Inc. (“FF”). I make this
                 4 declaration of personal, firsthand knowledge and, if called and sworn as a witness, I
                 5 could and would testify competently as follows.
                 6        2.     This declaration is provided in compliance with the Court’s November
                 7 8, 2018 Order Requiring Further Filing re Motion to Withdraw as Counsel for
                 8 Plaintiff requesting a declaration explaining the amount of time needed to locate
                 9 substitute counsel. Dkt. #129.
               10         3.     FF has been conferring with potential replacement counsel for the
               11 above-captioned action, but has not yet engaged new counsel.
               12         4.     FF anticipates that it will need 30 days from today’s date to secure
               13 replacement counsel in the above-captioned action.
               14         I declare under penalty of perjury under the laws of the United States of
               15 America that the foregoing is true and correct and that this declaration was executed
               16 this 26th day of November, 2018, in Los Angeles, California.
               17
               18
                                                             /s Brian E. Fritz
               19
                                                             Brian E. Fritz
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                              -1-                    Case No. 2:18-cv-00737-DMG
08273-00001/10550472.1                                                           DECLARATION OF BRIAN FRITZ
